Case 1:17-cv-09554-AKH Document 339-2 Filed 07/13/20 Page 1 of 5




                    Exhibit A
        Case 1:17-cv-09554-AKH Document 339-2 Filed 07/13/20 Page 2 of 5




From: Elizabeth A. Fegan <beth@hbsslaw.com>
Sent: Wednesday, December 19, 2018 2:49 PM
To: Douglas Wigdor <dwigdor@wigdorlaw.com>
Cc: Steve Berman <Steve@hbsslaw.com>; Kevin Mintzer <km@mintzerfirm.com>; Laura Schnell
<lschnell@eisenbergschnell.com>; Genie Harrison <genie@genieharrisonlaw.com>;
tgiuffra@rheingoldlaw.com; jherman@hermanlaw.com; Aaron G. Filler, Esq.
<afiller@tensorlaw.com>
Subject: Re: Weinstein - settlement

Doug,

We will ask for no more than 20% in fees on the net after the trade and individual plaintiff
payments.

Beth

On Dec 19, 2018, at 12:24 PM, Douglas Wigdor <dwigdor@wigdorlaw.com> wrote:

        Dear Steve,

        I think you have quite a few options at your disposal. You haven’t disclosed what you
        plan to request in fees – do you care to share that? Have you given any thought to
        telling the mediator that you can’t do $60mm and get some more money for all of the
        other victims rather than just accept the first proposal made?

        From: Steve Berman [mailto:Steve@hbsslaw.com]
        Sent: Wednesday, December 19, 2018 1:17 PM
        To: Douglas Wigdor; Elizabeth A. Fegan; Kevin Mintzer; Laura Schnell; Genie Harrison;
        tgiuffra@rheingoldlaw.com; jherman@hermanlaw.com; Aaron G. Filler, Esq.
        Subject: RE: Weinstein - settlement




        So our option is to accept 60m and bring

                                                    1
Case 1:17-cv-09554-AKH Document 339-2 Filed 07/13/20 Page 3 of 5



you in on a channeling injunction and
you can object

Steve Berman | Hagens Berman Sobol Shapiro LLP | Direct: (206) 268-9320


From: Douglas Wigdor <dwigdor@wigdorlaw.com>
Sent: Wednesday, December 19, 2018 10:10 AM
To: Elizabeth A. Fegan <beth@hbsslaw.com>; Kevin Mintzer <km@mintzerfirm.com>;
Laura Schnell <lschnell@eisenbergschnell.com>; Genie Harrison
<genie@genieharrisonlaw.com>; tgiuffra@rheingoldlaw.com;
jherman@hermanlaw.com; Aaron G. Filler, Esq. <afiller@tensorlaw.com>
Cc: Steve Berman <Steve@hbsslaw.com>
Subject: RE: Weinstein - settlement

Dear Beth,

I have communicated with our entire group and I can report that our position has not
changed. Our group already made considerable concessions when we unilaterally
agreed to come to $1mm per claimant and made it very clear that we would not be
able to move further.

I can confirm, therefore, that we will agree to settle this matter as per the conditions of
our proxy – the terms of which are set forth in my email to you dated December 11.




Douglas H. Wigdor
Partner

WIGDOR LLP
85 Fifth Avenue, New York, NY 10003
T: (212) 257-6800 | F: (212) 257-6845

dwigdor@wigdorlaw.com
www.wigdorlaw.com

<image001.png><image002.png> <image003.jpg> <image004.png>
<image005.png> <image006.png> <image007.jpg>

This communication may contain Confidential or Attorney-Client Privileged Information
and/or Attorney Work Product. If you are not the addressee indicated in this message or its
intended recipient (or responsible for delivery of the message to such person(s)), do not
read, copy, or forward this message to anyone and, in such case, please immediately


                                             2
Case 1:17-cv-09554-AKH Document 339-2 Filed 07/13/20 Page 4 of 5


destroy or delete this message, including any copies hereof, and kindly notify the sender by
reply e-mail, facsimile or phone. Thank you.




                                             3
Case 1:17-cv-09554-AKH Document 339-2 Filed 07/13/20 Page 5 of 5




                               4
